                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
                                 WESTERN DIVISION
                PROCEDURES AND OTHER INFORMATION
                   FOR COMPLETING THE FORM FOR
        CONSENT OR REFUSAL OF MAGISTRATE JUDGE JURISDICTION
                           February 13, 2012

I.    AUTHORITY


      The Western Division sitting in Springfield has entered a Standing Order dated February
      13, 2012, amending the Standing Order of January 7, 2005, authorizing the assignment of
      civil cases to the Magistrate Judge. This Order may be found on the web page for the
      Springfield office on the court’s website at
       http://www.mad.uscourts.gov/springfield/springfield-home.htm.

II.   PROCESS

      For counsel and non-prisoner pro se litigants:

      As the party initiating the civil action, you are responsible for serving the Western Division’s
      standing order of February 13, 2012, and the consent/refusal form on all opposing parties.
      You are also responsible for contacting these attorneys or parties to inquire as to their
      consent or refusal to proceed before the Magistrate Judge.

      While consent to the assignment of the case to the Magistrate Judge is entirely voluntary,
      and no adverse substantive consequences of any kind will redound to an attorney or party
      refusing to consent, submission of the executed form, memorializing consent or refusal to
      consent to final assignment to the Magistrate Judge, is mandatory.

      The document does not need to have a handwritten signature from each attorney or party.

      If the consent is unanimous you may enter an electronic signature on the consent form for
      each attorney or party in this style: ‘/s/ John Smith’ (see the Court’s CM/ECF Administrative
      Procedures for further information on electronic signatures). You may use multiple sheets
      if additional space is needed. The consent form is also available on the Court’s web page.
      An example of a completed form is attached to these procedures.

      Should any party not consent, you should electronically file the form, after completing just
      the bottom part of the form.

             NOTE: The Court is not to be made aware of which party or parties did
             not consent to the Magistrate Judge’s jurisdiction.

             Only one consent/refusal form should be filed for the case by counsel and
             non-prisoner pro se litigants.
      The consent or refusal is to be filed electronically in the Court’s CM/ECF system, using one
      of these selections, found under the ‘Other Documents’ menu: ‘Consent to Jurisdiction by
       US Magistrate Judge,’ or ‘Refusal of Consent to Proceed Before a US Magistrate
       Judge.’

       Non-prisoner pro se litigants who do not have access to the Court’s electronic filing system
       are to file the completed consent or refusal with the Clerk’s Office on paper.

       For incarcerated pro se litigants and counsel in those cases:
       The packet of materials regarding Consent or Refusal to Magistrate Judge jurisdiction will
       be issued by the Clerk’s Office with the appropriate summons or service order. It will be the
       responsibility of the pro se litigant to serve this notice along with the Summons and
       Complaint or Notice of Removal.

       The Clerk’s Office will include this notice and accompanying documents with any Service
       Order entered in 28 U.S.C. § 2241 or 28 U.S.C. § 2254 actions filed by pro se petitioners.

       While consent to the assignment of the case to the Magistrate Judge is entirely voluntary,
       and no adverse substantive consequences of any kind will redound to an attorney or party
       refusing to consent, submission of the executed form, memorializing consent or refusal to
       consent to final assignment to the Magistrate Judge, is mandatory.

       Prisoner pro se litigants and counsel for opposing parties do not need to confer, but shall file
       separate documents, on paper and clearly marked “DO NOT SCAN” directly with the
       Clerk’s Office indicating their consent or refusal to the Magistrate Judge’s jurisdiction. The
       Clerk’s Office will gather the information, and make the appropriate docket entry, based on
       the documents filed. The original documents relating to consent or refusal filed by any party
       in a litigation involving an incarcerated pro se litigant will not be attached to the electronic
       (CM/ECF) docket, but stored in the paper case file.

III.   CONSENT AND FURTHER PROCEEDINGS

       Should all parties consent to the Magistrate Judge’s jurisdiction, the case will continue
       before the Magistrate Judge as any other civil case, including bench or jury trial, and the
       entry of final judgment, with direct review by the First Circuit Court of Appeals if any
       appeal is filed. See 28 U.S.C. § 636(c).

IV.    ADDITIONAL PARTIES

       Counsel or pro se parties filing a pleading that adds additional parties to the civil action are
       responsible for serving the General Order and the consent form with that pleading, and then
       filing the consent form, except for pro se prisoner litigants, who shall file the instructions
       above.
                                         UNITED STATES DISTRICT COURT
                                          DISTRICT OF MASSACHUSETTS

  ABC TRUCKING COMPANY
                                      Plaintiff

                             v.                                                Civil Action No.             08-10356

  MARY ALICE JONES
                                      Defendant

                                                         NOTICE




                 EXAMPLE
         This case has been assigned to Magistrate Judge ___________________ for all purposes. Please read the
attached General Order for further information regarding this assignment. Plaintiff, or defendant if the case is initiated
by a Notice of Removal, is responsible for submitting this form to the Court advising that all parties consent to the
Magistrate Judge’s jurisdiction, or indicating that the consent is not unanimous. One document is to be filed.
         While consent to the assignment of the case to the Magistrate Judge is entirely voluntary, and no adverse
substantive consequences of any kind will redound to an attorney or party refusing consent, submission of this executed
form, memorializing consent or refusal to the final assignment to the Magistrate Judge is mandatory. This document is
to be electronically filed with the Court within thirty days after the date of service on the last party.

                       CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
                              (To Be Completed Only If All Parties Consent)

          In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil Procedure, the undersigned
pro se party or counsel of record consent to have the above named Magistrate Judge conduct all further proceedings in

of Appeals if any appeal is filed.

             Party Represented

 ABC Trucking Company
                                                      of
this case, including bench or jury trial, and order the entry of final judgment, with direct review by the First Circuit Court



                                                                        Signature

                                                  /s/ Phyllis Q. Harrison                                1/15/08
                                                                                                                Date



 Mary Alice Jones                                 /s/ George S. Britt                                    1/16/08




                            (If additional space is needed, additional forms may be attached)
                                                         - - OR - -



                  CONSENT
              REFUSAL TO CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
            (To Be Completed If Any Party Declines to Consent - Please DO NOT Identify the Party)

        In accordance with General Order 07-4 , dated December 4, 2007, and as modified by General Order 09-3
(dated March 3, 2009), General Order 10-1 (dated February 2, 2010) and the Standing Order of February 13, 2012 for
cases pending in the Western Division, the parties advise the Court that at least one party does not consent to the
Magistrate Judge’s jurisdiction.
          The case will be randomly assigned to a U.S. District Judge for further proceedings. If you elect to have the
case proceed before a U.S. District Judge, the above named Magistrate Judge shall continue to be assigned to this case
to hear matters referred by the District Judge, in accordance with 28 U.S.C. § 636(b) and Rule 72 of the Federal Rules
of Civil Procedure.

Dated: ____________________________                                 ___________________________________________
                                                                   Plaintiff or Removing Party
                                                                   (through counsel, if appropriate)

                                      BBO #                        ___________________________________________
                                      Address:                     ___________________________________________
                                                                   ___________________________________________
                                         UNITED STATES DISTRICT COURT
                                          DISTRICT OF MASSACHUSETTS

  ABC TRUCKING COMPANY
                                      Plaintiff

                             v.                                                Civil Action No.             08-10356

  MARY ALICE JONES
                                      Defendant

                                                         NOTICE




                 EXAMPLE
         This case has been assigned to Magistrate Judge ___________________ for all purposes. Please read the
attached General Order for further information regarding this assignment. Plaintiff, or defendant if the case is initiated
by a Notice of Removal, is responsible for submitting this form to the Court advising that all parties consent to the
Magistrate Judge’s jurisdiction, or indicating that the consent is not unanimous. One document is to be filed.
         While consent to the assignment of the case to the Magistrate Judge is entirely voluntary, and no adverse
substantive consequences of any kind will redound to an attorney or party refusing consent, submission of this executed
form, memorializing consent or refusal to the final assignment to the Magistrate Judge is mandatory. This document is
to be electronically filed with the Court within thirty days after the date of service on the last party.

                       CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
                              (To Be Completed Only If All Parties Consent)

          In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil Procedure, the undersigned
pro se party or counsel of record consent to have the above named Magistrate Judge conduct all further proceedings in




             Party Represented
                                                      of
this case, including bench or jury trial, and order the entry of final judgment, with direct review by the First Circuit Court
of Appeals if any appeal is filed.

                                                                       Signature                                Date




                            (If additional space is needed, additional forms may be attached)

                                                         - - OR - -



                   REFUSAL
              REFUSAL TO CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
            (To Be Completed If Any Party Declines to Consent - Please DO NOT Identify the Party)

                  In accordance with General Order 07-4 , dated December 4, 2007, and as modified by General Order
09-3 (dated March 3, 2009), General Order 10-1 (dated February 2, 2010) and the Standing Order of February 13, 2012
for cases pending in the Western Division, the parties advise the Court that at least one party does not consent to the
Magistrate Judge’s jurisdiction.
          The case will be randomly assigned to a U.S. District Judge for further proceedings. If you elect to have the
case proceed before a U.S. District Judge, the above named Magistrate Judge shall continue to be assigned to this case
to hear matters referred by the District Judge, in accordance with 28 U.S.C. § 636(b) and Rule 72 of the Federal Rules
of Civil Procedure.

Dated:     1/15/08                                                 /s/ Phyllis Q. Harrison
                                                                    Plaintiff or Removing Party
                                                                    (through counsel, if appropriate)

                                      BBO #                           123456
                                      Address:                        9004 Main Street
                                                                      Cambridge, MA 02138
                                         UNITED STATES DISTRICT COURT
                                          DISTRICT OF MASSACHUSETTS


                                      Plaintiff

                            v.                                                  Civil Action No.


                                      Defendant

                     NOTICE TO PARTIES IN PRO SE PRISONER LITIGATION CASES
                                          DO NOT SCAN

         This case has been assigned to Magistrate Judge ___________________ for all purposes. Please read the
attached General Order for further information regarding this assignment. Each party is responsible for submitting this
form to the Court advising that all parties consent to (or refuse) the Magistrate Judge’s jurisdiction. Each party is to file
their consent or refusal on paper, with the Clerk’s Office clearly marked as DO NOT SCAN.

          While consent to the assignment of the case to the Magistrate Judge is entirely voluntary, and no adverse
substantive consequences of any kind will redound to an attorney or party refusing consent, submission of this executed
form, memorializing consent or refusal to the final assignment to the Magistrate Judge is mandatory. This document is
to be filed on paper with the Clerk’s Office within thirty days after the date of service on the last party.

                      CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE

          In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil Procedure, the undersigned
pro se party or counsel of record consents to have the above named Magistrate Judge conduct all further proceedings
in this case, including bench or jury trial, and order the entry of final judgment, with direct review by the First Circuit
Court of Appeals if any appeal is filed.

             Party Represented                                        Signature                                Date




                            (If additional space is needed, additional forms may be attached)

                                                         - - OR - -
              REFUSAL TO CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
                          (To Be Completed If the Party Declines to Consent)

                  In accordance with General Order 07-4 , dated December 4, 2007, and as modified by General Order
09-3 (dated March 3, 2009), General Order 10-1 (dated February 2, 2010) and the Standing Order of February 13, 2012
for cases pending in the Western Division, the parties advise the Court that at least one party does not consent to the
Magistrate Judge’s jurisdiction.
          The case will be randomly assigned to a U.S. District Judge for further proceedings. If you elect to have the
case proceed before a U.S. District Judge, the above named Magistrate Judge shall continue to be assigned to this case
to hear matters referred by the District Judge, in accordance with 28 U.S.C. § 636(b) and Rule 72 of the Federal Rules
of Civil Procedure.

Dated: ____________________________                                ___________________________________________
                                                                   Signature
                                                                   ___________________________________________
                                                                   Printed Name

                                      BBO #                        ___________________________________________
                                      Address:                     ___________________________________________
                                                                   ___________________________________________
